OFFICE    OF THE ATTORNEY            GENERAL   OF TEXAS
                                          AUSTIN

Gaulc. M*NN
&-“n .saOlAl.
                                          :;’ e:Iik
                                 ffl
       EofiorableJoe C. Glndney
       Criminal Distriot Attorney
       Hender-on, Tems
       sear sir:




                                                            r of izay 6,   1959,
       wherein   YOU 86t   forth    th6

                                                          e Carlisle Con-
                                                           elatad within
                                                           f the truattor~,
                                                           rrifi MOI to
                                                            30h001 Diatlrl~t




                                    our opinion 88 to rhethar OF not, under
                                    forth ~beve, the lhool boa,rdviolet88
                                   ~1 Oode whioh reads os follawm
                               r of thla Stetcr or eq)roftloer Of ang
                               county, oitr, prealnot, sohaol dfstriot,
                   or other'munialpalsabdiria%oa     of this ,StateSor
                   any orfioer   or membar oi nay State, distriot,
                   oounty, oitp, school distrlrt or othsr wiOipe1
                   board, or judge of eny aawt, areated by or under
                   authority of any grmeml of spoial law ot *his
                   State, or any uimbborof the Laglslature,shall
fiororableJoe C. Sladney, Kay 13, 1939, Pa'ge2



            sippoint, or vote for, or confirm the appoint-
            ment to eny office, position, clerkshi,?,em-
            ployment or duty, of tinyperson related within
            the second daEr.:eby affinity or within the
            tbir2 degree by consenguldity to the person
            so appo:ntlne or so voting, or to any other
            member of'nny such board, the Legislature, or
            court of which such parson so appolcting or
            voting mzy be ti member, when the s%lcry, fees,
            or oompsnnatlon of suoh~appointee 1s to be paid
            for, directly or lndlreotly,out of or from
            pub110 funds or rees or   orfi00      Of any kind or
            charaoter whatsoerer.   Aats       1909,   p.   85,   Aota
            1915, 9. 149."
           from a reading of the above statute It may be noted
 thst to oonstltutea violation there mu& be an appointment
 to an oifice, position, olerkrhip,amploymsntor duty. Fur-
 thermore, there must be n oompensatlon pald $lrectly  or in-
.dlreotly,out of or from, pub110 fund8 or fees of offioe of
 8oM kind. Marely permlttlngthe instruotbrto use ona oi the
,mona of the sohool in whioh to teaoh PmsWwould not oonsti-
 tute'an appointmentof her to an oifioe, position, olerkshlp,
 employment or duty. Nor would permitting her to use the roan
 Srse of oharga oonstitutea payment to bar of compsnsatlon
 out ot publlo funds or fO68 of offher   YWti,QUestiOn  is,tSi-
 aweredin'the nagatlos.
    .                                          Yours wry truly
                                      ATTORREI C-                 OF TEXAS



                                                        Glean R. kwia
                                                                  Assistant
0RL:FL
AP?ROVED:

s-----k
ATTOFNEY GENZUL   3F TEXAS